Citation Nr: 1141390	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the above-referenced claims.  

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a September 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was noted at his entrance into the military, and thus pre-existed his military service.

2.  The preponderance of the evidence does not show that the Veteran's pre-existing bilateral hearing loss was aggravated by his military service

3.  The preponderance of the evidence does not show that the Veteran's current tinnitus is etiologically related to his period of active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in June 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the June 2009 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant VA medical treatment and service treatment records have been obtained.  He was afforded appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

The Veteran essentially claims that his currently diagnosed bilateral hearing loss and tinnitus were incurred in or aggravated by his military service.  According to the Veteran, he experienced noise exposure due to large and small weapons, tanks, and tanks during his military service.  He attributes his current hearing loss and tinnitus to this in-service noise exposure.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss

As an initial matter, medical evidence of record raised a question of whether the Veteran had a pre-existing hearing loss disorder prior to his entrance into military service.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

In the present case, the Veteran's service treatment records show that he was diagnosed with high frequency hearing loss at the time of his enlistment into military service.  Specifically, the hearing loss diagnosis is reflected in the January 1976 entrance report of medical examination, which shows that the audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
45
LEFT
5
5
5
45

As such, the Board finds that the Veteran's bilateral hearing loss noted upon his entry into service and existed prior to active duty service.  

VA regulations provide that if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Given that the Veteran was noted to have pre-existing hearing loss at the time of his entrance into military service, the issue before the Board is whether the pre-existing hearing loss was aggravated during service.  See Wagner, 370 F.3d 1089.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the government to show by clear and unmistakable evidence that there was a lack of aggravation by establishing there was no increase in severity or by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  The burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  If this burden is met, then the Veteran is not entitled to service-connected benefits.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In the present case, the evidence does not reflect the Veteran's bilateral hearing loss increased in severity during service.  Significantly, service treatment records fail to reflect complaints or treatment for hearing loss or other ear problems.  The August 1976 separation report of medical examination shows that Veteran's hearing was tested prior to his separation from active duty.  The audiological examination revealed pure tone thresholds, in decibels, were as follows





HERTZ


500
1000
2000
4000
RIGHT
10
5
15
45
LEFT
10
5
15
45

On the associated August 1976 separation report of medical history, the Veteran denied ever having hearing loss, or any ear, nose, or throat trouble.  

The Veteran's VA medical records show intermittent treatment for his hearing loss symptomatology.  Of particular note is a May 2009 VA audiology consultation record.  In this medical record, the Veteran's treating audiologist opined that based on his reported military noise exposure and the configuration of his hearing loss, the Veteran's hearing loss was at least as likely as not caused by or a result of military noise exposure.  

The Veteran underwent a VA audiological examination in August 2009, at which time the claims file was reviewed.  The Veteran reported a history of military noise exposure from large and small weapons, tanks, rockets, and grenades.  He also reported a history of occupational noise exposure during his post-military work as a truck driver and in the construction filed.  Recreational noise exposure arose from hunting and exposure to loud sounds from automobile while attending drag races and a demolition derby.  The examiner reported the Veteran's audiometric test results obtained during VA audiology consultations in May 2009 and July 2009; the audiometric tests results from these consultations show that the Veteran had hearing loss, as defined by VA regulations.  On the August 2009 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
70
70
LEFT
25
25
70
75
70

The Veteran was diagnosed with bilateral, sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or the result of military acoustic trauma. She noted that the Veteran entered and exited the military with high frequency hearing loss and that his hearing loss existed prior to his entry into military service.  

In September 2011, the Veteran's claims file was reviewed by the same VA audiologist who performed the August 2009  VA audiology examination for the purpose of rendering an opinion respect to the hearing loss claim.  The audiologist noted that the Veteran entered and exited the military with hearing loss.  However, she determined that no significant changes in his hearing were noted between the tests performed at entrance and separation from the military.  The audiologist opined that it was less likely than not that military noise exposure worsened the Veteran's existing hearing loss or aggravated his pre-existing disorder.  She explained that there were no significant threshold changes shown between the Veteran's enlistment and his separation from active duty.  While she noted that the Veteran experienced significant military noise exposure, she explained that noise exposure typically affected the higher frequencies.  The examiner highlighted that the Veteran entered military service with a 45 dB hearing loss at 4000 Hertz, bilaterally, and that his hearing threshold was also 45 dB at 4000 Hertz at the time of his separation; thus, no changes were found.  She further explained that his current hearing loss was similar to the hearing loss he experienced while on active duty.  Ultimately, the examiner opined that the progression of the Veteran's hearing loss was most likely related to the natural changes that occur in hearing related to age and life experiences.  

In numerous statements submitted in support of his claim, the Veteran essentially reported that his bilateral hearing loss worsened while he was on active duty due to in-service noise exposure.  He explained that his post-military occupational and recreational noise exposure was limited and he believed they were not attributable to his current condition.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The Board notes that the Veteran had preexisting hearing loss upon induction, and was noted to have bilateral hearing loss at discharge.  Specifically, the January 1976 entrance report of medical examination revealed a hearing loss as defined by VA regulations at 4000 Hertz, bilaterally.  Similarly, the August 1976 separation report of medical examination also shows that the Veteran's hearing thresholds remained unchanged at 4000 Hertz just prior to his separation.  While the August 1976 separation examination report showed a slight shift in hearing at the 500 and 2000 Hertz thresholds, bilaterally, the Veteran's hearing threshold levels does not constitute hearing loss, as defined by VA regulations, at those frequencies.  Essentially, the Veteran's service treatment records do not reveal a significant change in the Veteran's pre-existing hearing loss from the time of his enlistment to the time of his separation from military service.

Furthermore, a VA medical expert determined that the Veteran's bilateral hearing loss was not aggravated during military service.  Specifically, the VA audiologist determined in the September 2011 examination report that there was no significant change in his hearing from the time of the Veteran's enlistment into the military until his separation.  She essentially opined that it is less likely than not that his pre-existing hearing loss worsened during his military service or was aggravated by military noise exposure.  The September 2011 opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In reaching the above determination, the Board acknowledges the May 2009 opinion from the Veteran's VA audiologist essentially that his hearing loss was related to military noise exposure.  Although the audiologist's opinion is favorable to the Veteran, the Board must conclude that it lacks probative value and does not provide basis to warrant service connection.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this regard, the Board notes that May 2009 VA audiologist's opinion does not specifically acknowledge or discuss the fact that the Veteran's hearing loss existed prior to his military service.  Thus, the May 2009 opinion does not address whether the Veteran's pre-existing hearing loss worsened during his military service.  As noted above, the Veteran is precluded from bringing a claim for direct service connection due to his pre-existing hearing loss; instead, his claim is limited to whether his pre-existing disorder was aggravated by his military service.  See generally  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the May 2009 VA audiologist's opinion does not adequately address the issue of aggravation, is not probative.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Essentially, as the May 2009 audiologist did not address the critical question of whether the Veteran's pre-existing hearing loss was aggravated by his military noise exposure, the May 2009 opinion lacks probative value.

The Board has also considered the Veteran's lay statements that his pre-existing hearing loss worsened during his military service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Although the Veteran is competent to report that he experienced hearing loss during his military service, he lacks the medical training and expertise to opine as to whether he experienced any worsening of his hearing loss during his period of active duty. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral hearing loss existed prior to service and it was not aggravated during his military service.  Accordingly, entitlement to service connection for bilateral hearing loss is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Tinnitus

As noted above, the Veteran claims that his current tinnitus disorder is related to military noise exposure.  Having reviewed the evidence of record in light of all pertinent laws and regulations, the Board finds that the preponderance of the evidence is against the claim in this instance.  Accordingly, the appeal must be denied.

The Veteran's service treatment records have been reviewed and are negative for reports or a diagnosis of tinnitus.  The August 1976 separation report of medical examination shows that the clinical examination of the Veteran's ears were essentially normal.  On the associated August 1976 separation report of medical examination, the Veteran denied ever having ear, nose, or throat trouble.

Associated with the claims file is a May 2009 VA audiology consultation record documenting the Veteran's reported hearing loss symptomatology.  He reported having tinnitus for approximately two to three years, as well as his history of in-service noise exposure.  He was also noted to have experienced post-separation occupational and recreational noise exposure.  

The Veteran underwent a VA audiology examination in August 2009, at which time he reported the onset of his tinnitus as approximately two to five years prior.  He reported his history of military noise exposure, as previously described, and history of occupational and recreational noise exposure.  Following a clinical examination, the VA examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or was the result of military acoustic trauma.  She concluded that the Veteran's tinnitus was most likely related to his hearing loss.

In September 2011, the same audiologist who conducted the August 2009 VA examination reviewed the Veteran's claims file for the purpose of rendering an additional opinion with respect to the Veteran's claim.  Again, the examiner opined that it was less likely than not that the Veteran's tinnitus was etiologically related to military noise exposure.  She highlighted that the Veteran reported a recent onset of his tinnitus symptomatology, with an approximate date of onset as 2006.  She noted that while tinnitus could occur without changes in pure tone thresholds and that the disorder could be related to noise exposure, the onset of the symptomatology would be tied to the period of noise exposure.  In other words, she concluded that the onset of tinnitus related to military noise exposure would not be delayed by thirty years.  Thus, she opined that the Veteran's current tinnitus was most likely related to his hearing loss.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  While the Veteran was noted to have tinnitus in May 2009 and was essentially diagnosed with tinnitus during the August 2009 VA examination, the preponderance of the evidence does not show that the claimed disorder is related to the Veteran's military service.  Again, the Board finds probative the VA audiologist's August 2009 and September 2011 opinion that tinnitus was less likely than not the result of the Veteran's military service.  Instead, the hearing professional concluded that the Veteran's tinnitus was related to his nonservice-connected hearing loss.  This opinion is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Again the Board notes that the factors considered when assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence or credible lay evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Moreover, the preponderance of the evidence does not show that service connected is warranted based on a continuity of symptomatology.  The Veteran reported that his constant tinnitus first manifested sometime between 2004 and 2007, which is more than two decades after his separation from service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson, 230 F.3d at 1333.  Furthermore, the medical evidence does not include any documented reports of tinnitus until May 2009, at which time he reported the onset of the condition as two to three years prior.  Essentially, the Veteran's own statements do not support a finding that his tinnitus began during or for many decades following his separation from active service.  

In any account, the Board has also given consideration to any statements that may suggest a continuity of symptomatology since the Veteran's active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran is able to observe continuity of tinnitus symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of tinnitus) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with tinnitus for many years after service, and probative medical evidence providing a negative nexus opinion) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he currently has a tinnitus disorder that is related to noise exposure experienced during active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Given the medical evidence against the claim, for the Board to conclude that the Veteran's tinnitus is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim for service connection for tinnitus.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


